902 N.E.2d 116 (2009)
PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee,
v.
Michael RIVERA, Defendant-Appellant.
No. 98609.
Supreme Court of Illinois.
January 23, 2009.

ORDER
LLOYD A. KARMEIER, Justice.
This cause coming to be heard on the motion of James K. Leven, counsel for defendant, for leave to borrow the audio recording of the oral arguments held in this case on September 11, 2007, to assist him in preparing for oral arguments before the Supreme Court of the United States, due notice having been and the court being advised in the premises,
IT IS ORDERED that the motion of James K. Leven to borrow the audio recording of the oral arguments held in this case on September 11, 2007, is granted.
IT IS FURTHER ORDERED that Mr. Leven may obtain a copy of the audio recording from the Chicago office of the Clark of the Supreme Court on or after January 30, 2009
IT IS FURTHER ORDERED that Mr. Leven shall return said copy of the audio recording to the Chicago office of the Clerk of the Supreme Court no later than March 1, 2009
IT IS FURTHER ORDERED that Mr. Leven shall not duplicate or distribute the audio recording furnished pursuant to this order, nor shall he permit the recording to be duplicated or distributed by others